DETAILED ACTION
Reason for Correction
It was brought to the Examiner’s attention that claims 26-27 were missing from at least one form/document (Applicant’s phone call) and that amended claim 9 was a duplicate of claim 19 (internal document). Therefore, claim 9 will be cancelled below and the number of final claims will be corrected on the proper forms. Everything else will be as set forth in the Notice of Allowance mailed August 20th, 2021.

Response to Amendment
Applicant's amendment filed July 21st, 2021 have been entered. Claims 1-2, 4-5, 9-12, and 15 have been amended.

The Section 112, 2nd paragraph rejections made in the Office action mailed April 26th, 2021 have been withdrawn due to Applicant’s amendment and the Examiner’s amendment as recited below.
The Section 102/103 rejections made in the Office action mailed April 26th, 2021 have been withdrawn due to Applicant’s amendment.

While the Section 112, 2nd paragraph rejections were largely addressed by Applicant, some of the language regarding “above” and “below” “a bottom side” were still confusing especially due the addition of the first surface and the second surface. Therefore, these issues were corrected in the following Examiner’s amendment.
Furthermore, the Examiner found several other claims within unelected groups as containing allowable subject matter and thus they have been formed into independent claims as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Gene Rzucidlo on August 3rd, 2021.

The application has been amended as follows: 

1.	A meltblown nonwoven fabric (10) in the form of a planar structure with a weight per unit area from 100 to 600 g/m2 and with a density of from 5 to 50 kg/m3, the meltblown nonwoven fabric (10) comprising a first surface and a second surface separated by a thickness and having at least one spacer (12) extending on at least one of the first surface or the second surface and through the thickness of the meltblown nonwoven fabric (10), and the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure of 50 Pa is applied to a surface, compressibility being defined as:
            
                
                    
                        i
                        n
                        i
                        t
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        m
                        i
                        n
                        u
                        s
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        u
                        n
                        d
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                    
                    
                        i
                        n
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                X
                 
                100
                %
            
        
wherein the at least one spacer (12) is made of compressed nonwoven fabric (16) that is a depression formed in one of the first surface or the second surface of the meltblown nonwoven fabric (10) through the application of mechanical pressure, wherein side surfaces and bottom of the depression are delimited by compressed nonwoven fabric (16), and wherein the bottom of the thickness of the meltblown nonwoven fabric (10) from an other of the first surface or the second surface and/or protrudes beyond the other of the first surface or the second surface of the meltblown nonwoven fabric (10).

2.	The meltblown nonwoven fabric as set forth in claim 1, wherein the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure selected from any of 75 Pa, 125 Pa, 150 Pa, 175 Pa, 200 Pa, and 250 Pa is applied to its surface.

6.	(Cancelled)

7.	(Cancelled)

8.	(Cancelled)

9.	(Cancelled)

10.	(Cancelled) 

11.	(Cancelled)

12.	(Cancelled)

2 and with a density of from 5 to 50 kg/m3, the meltblown nonwoven fabric (10) comprising a first surface and a second surface separated by a thickness and having at least one spacer (12) extending on at least one of the first surface or the second surface, and optionally at least partially through the thickness of the meltblown nonwoven fabric (10), and the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure of 50 Pa is applied to a surface, compressibility being defined as:
            
                
                    
                        i
                        n
                        i
                        t
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        m
                        i
                        n
                        u
                        s
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        u
                        n
                        d
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                    
                    
                        i
                        n
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                X
                 
                100
                %
            
        
wherein the at least one spacer (12) is made of a material other than a nonwoven fabric selected from one among metal, plastic, ceramic, wood, glass, and any combination of two or more of the aforementioned materials, the at least one spacer (12) being affixed to the first surface and/or the second surface with adhesive, a connecting element, thermal welding, or mechanical pressure.

17. (New) The meltblown nonwoven fabric as set forth in claim 16, wherein the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure selected from any of 75 Pa, 125 Pa, 150 Pa, 175 Pa, 200 Pa, and 250 Pa is applied to its surface.

18. (New) The meltblown nonwoven fabric as set forth in claim 16, wherein the at least one spacer (12) has a cylindrical, cuboidal, or mushroom-like shape.



20. (New) A meltblown nonwoven fabric (10) in the form of a planar structure with a weight per unit area from 100 to 600 g/m2 and with a density of from 5 to 50 kg/m3, the meltblown nonwoven fabric (10) comprising a first surface and a second surface separated by a thickness and having at least one spacer (12) extending at least partially through the thickness of the meltblown nonwoven fabric (10), and optionally on at least one of the first surface or second surface, and the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure of 50 Pa is applied to a surface, compressibility being defined as:
            
                
                    
                        i
                        n
                        i
                        t
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        m
                        i
                        n
                        u
                        s
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        u
                        n
                        d
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                    
                    
                        i
                        n
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                x
                 
                100
                %
            
        
wherein the at least one spacer (12) is made of a material other than a nonwoven fabric selected from one among metal, plastic, ceramic, wood, glass, and any combination of two or more of the aforementioned materials, the at least one spacer (12) extending through an opening previously introduced in a pressure-free manner into the meltblown nonwoven fabric (10) and has a dimension being 90 to 100% of the thickness of the meltblown nonwoven fabric (10) or has a dimension comprising at least a part of the thickness of the meltblown nonwoven fabric (10) and protrudes beyond the first surface and/or the second surface.



22. (New) The meltblown nonwoven fabric as set forth in claim 20, wherein the at least one spacer is a plurality of spacers (12) that are spaced apart from one another by 50 to 500 mm as seen on the nonwoven fabric plane.

23. (New) The meltblown nonwoven fabric as set forth in claim 20, wherein the spacer has a cylindrical, cuboidal, or mushroom-like shape.

24. (New) A meltblown nonwoven fabric (10) in the form of a planar structure with a weight per unit area from 100 to 600 g/m2 and with a density of from 5 to 50 kg/m3, the meltblown nonwoven fabric (10) comprising a first surface and a second surface separated by a thickness and having at least one spacer (12) extending on at least one of the first surface or the second surface, and optionally at least partially through the thickness of the meltblown nonwoven fabric (10), and the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure of 50 Pa is applied to a surface, compressibility being defined as:
            
                
                    
                        i
                        n
                        i
                        t
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        m
                        i
                        n
                        u
                        s
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        u
                        n
                        d
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                    
                    
                        i
                        n
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                X
                 
                100
                %
            
        
wherein the at least one spacer (12) is additional nonwoven fabric placed onto at least a portion of an edge region of the meltblown nonwoven fabric (10) by folding over the meltblown nonwoven fabric (10) and affixing to the edge region by means of adhesive, thermal welding, or 

25. (New) The meltblown nonwoven fabric as set forth in claim 24, wherein the meltblown nonwoven fabric (10) has a compressibility of less than 10% when a pressure selected from any of 75 Pa, 125 Pa, 150 Pa, 175 Pa, 200 Pa, and 250 Pa is applied to its surface.

26. (New) The meltblown nonwoven fabric as set forth in claim 24, wherein the at least one spacer (12) comprises additional nonwoven fabric placed onto at least a portion of opposing edge regions, as seen on the nonwoven fabric plane, by folding over the meltblown nonwoven fabric (10) at both of the opposing edge regions.

27. (New) A stack of two or more of the meltblown nonwoven fabric as set forth in claim 1.

Allowable Subject Matter
Claims 1-2, 4-5, and 13-27 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The meltblown nonwoven having a planar structure comprising a first surface and a second surface separated by a thickness, a density and a basis weight with the claimed ranges, and comprising at least one of the spacer, wherein the at least one spacer at least partially results in the meltblown nonwoven comprising a change in thickness of less than 10% its original thickness upon a pressure of 50 Pa applied to one of the first or second surfaces, wherein the at least one spacer comprises a .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 11th, 2021